IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT KNOXVILLE

                                    JUNE 1999 SESSION




STATE OF TENNESSEE,                         )
                                            )        C.C.A. NO. 03C01-9808-CR-00283
                 Appellee,                  )
                                            )        MONROE COUNTY                      FILED
V.
 S                                          )                                          July 27, 1999
                                            )        HON. CARROLL L. ROSS,
MATT KROLL,                                 )        JUDGE             Cecil Crowson, Jr.
                                                                                     Appe llate Court
                                            )                                             Clerk
                 Appellant.                 )        (DrivingUndertheInfluence)



FORTHEAPPELLANT:                            F RT EA P L E :
                                             O H P EL E


JULIE A. MARTIN                                      PAUL G. SUMMERS
P.O.Box426                                  Attorney General &Reporter
Knoxville, TN 37901-0426
          (OnAppeal)                                   MARVIN S. BLAIR, JR.
                                                       Asst. Attorney General
CHARLES CORN                                           JohnSevierBldg.
District PublicDefender                        425FifthAve., North
                                     Nashville, TN 37243-0493
THOMAS E. KIMBALL
Assistant PublicDefender                        JERRY N. ESTES
110½W ngton Ave No
        ashi         ., rtheast      District Attorney General
Athens, TN 37303
          (A T l)
            t ria                           CHALMERS THOMPSON
                                                   Asst. District Attorney General
                                            P.O.Box647
                                                   Athens, TN 37303


OPINIONFILED:____________________



AFFIRMED PURSUANT TO RULE 20


JOHN H. PEAY,
Judge
                                                    OPINION



                    Thede da c llenge th s
                         fen nt ha   s e ufficie y o theev nc c victin h of d
                                                nc f      ide e on g im rivingun r theinfluen (D I),
                                                                                de           ce U

secondoffense, andtheadmissionoflaywitnessopiniontestim W affirmpursuant toRule20of theRulesof theCourt of
                                                       ony. e

Crim Appeals ofTennessee.
    inal



                    A trial, theevidenceestablishedthat aschool busbacked or ro intothefront ofthecar thedefendant was
                     t                                                         lled

driving. Accordingtothetestim thedefendant left thesceneshortlyafterthecollision, butlaterreturnedandattem to park
                             ony,                                                                         pted

thecar hewasdrivingbehindthebus inapproxim thesamepositionit hadbeenduringthecollision. Twocitizens, thebus
                                          ately

driver andapasserby, testifiedthat intheir opinions, thedefendant appearedtobedrunk andshouldnothavebeenoperatinga

vehicle. Thearrestingofficer alsotestifiedthat thedefendant’sspeechwas unintelligible, that hewasunsteady onhisfeet and

neededtoleanagainst avehiclefor support, andthat hesmelledstronglyof alcohol. Accordingtotheofficer, thedefendant failed

a field sobriety test and was, in his opinion, impaired by an intoxicant to the extent he could not safely operate a vehicle. The

officer testifiedthat afterhearrestedth d nd t fo D I, the defenda refused a intoxime test. Ba onthis evidence
                                       e efe an r U               nt        n        ter      sed

and the defense’s later stipulation to a prior DUI offense, the jury returned a gulty verdict for DU secondoffense.
                                                                                  i                 I,



                    Thedefendant nowarguesthattheconvictingevidenceisinsufficientbecausetherewa noscientificevidence
                                                                                               s

of the am of alcohol in his blood, no one saw him drinking alcohol, and the evidence showed he had trouble walking and
         ount

perfo ingthefieldsobrietytestsbecausehehadundergonetwobacksurgerieswithinthepastthreeyears. Healsoarguesthat
     rm

the trial court erred in adm into evidence the testim of the bus driver and the pa
                            itting                   ony                          sserby that the defendant wa so
                                                                                                              s

intoxicatedthat his a todrivewasim
                     bility       pairedbecause, thedefendant claim thisevidencewasnotproperlaywitnessopinion
                                                                   s,

testimon O re wof th re rd and applicable lawdisc s n erro A ord
        y. ur vie   e co                         lose o r. cc ingly, w affirmthe tria court’s judgm
                                                                      e              l             ent

pursuant toRule20of theRulesof theCourt ofCrim Appeals ofTennessee.
                                              inal




                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      J O H N H . P E A Y , J u d g e


                                                               2
C O N C U R :



______________________________
DAV G HAY Judge
    ID .    ES,



______________________________
JOH EV TTW
    N ERE ILLIAM JudgeS,




                                 3